ORDER
PER CURIAM.
The Petition for Allowance of Appeal from the Superior Court and Application to Amend Petition for Allowance of Appeal are hereby granted. The Order of the Superior Court (Commonwealth v. Coury, 421 Pa.Superior Ct. 647, 613 A.2d 27 (1992)) is reversed and the matter is remanded for trial. Commonwealth v. Persinger, 532 Pa. 317, 615 A.2d 1305 (1992).
ORDER
March 23, 1993
PER CURIAM.
The Application for Reargument is denied. The Application for Clarification is granted and the order entered in this matter on January 27, 1993, is corrected as follows:
*72The Petition for Allowance of Appeal from the Superior Court and Application to Amend Petition for Allowance of Appeal are hereby granted. The Order of the Superior Court (Commonwealth v. Cowry, 702 Pittsburgh 1991, 421 Pa.Superior Ct. 647, 613 A.2d 27 (1992)) is reversed and as to those charges which Petitioner entered either pleas of guilt- or nolo contendere the matters are remanded for trial. Commonwealth v. Persinger, 532 Pa. 317, 615 A.2d 1305 (1992) (J-207-1992 filed November 10, 1992). As to-that matter which Petitioner was convicted following a trial by jury (No. CC8701246A), the conviction is affirmed and the same is remanded for resentencing.